

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 4
 
This AMENDMENT NO. 4, dated as of January 1, 2009 (the “Amendment”), is entered
into by and among New Earth LNG, LLC, a Delaware limited liability company (the
“Borrower”), the other persons designated as “Loan Parties” on the signature
pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware limited
liability company, as agent for the Lenders (“Agent”) and as a Lender.
 
WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and
Agent are party to a certain Amended and Restated Credit Agreement, dated as of
June 26, 2008, (as heretofore amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; all capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Credit Agreement); and
 
WHEREAS, Borrower, the other Loan Parties, Agent and Lenders have agreed to
amend the Credit Agreement to provide for certain modifications thereto subject
to the terms and conditions provided herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the other Loan Parties, Lenders and
Agent agree as follows:
 
SECTION 1
 
DEFINED TERMS AND SECTIONS
 
Capitalized terms set forth herein shall have the meanings when used herein as
set forth in the Credit Agreement.  Section references used herein shall, unless
otherwise expressly provided, be deemed to be references to Sections of the
Credit Agreement.
 
SECTION 2
 
AMENDMENTS
 
Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that
the Credit Agreement is hereby amended as follows:
 
2.1           Interest Payments.  With respect to the interest payment due on
January 1, 2009 pursuant to Section 2.4.2 (Interest Payment Dates), such amount
(which the parties agree is the sum of $285,458.33) shall be deemed to be
“paid-in-kind” (PIK), that is, added to the principal amount of the Loan; it
being understood and agreed that (1) the Interest Reserve Account has been
exhausted, (2) the foregoing accommodation to permit the interest payment due
January 1, 2009 to be PIK is a modification only to such interest payment and
(3) all future payments of accrued interest on the Loan must be paid in full, in
cash, when due, commencing on February 1, 2009, and continuing at all times
thereafter.
 

 
 

--------------------------------------------------------------------------------

 

2.2           Principal Payments.  There shall be added to Section 2.6.2
(Mandatory Prepayments) a new clause (iv), to be added at the present end of
said Section, in respect of mandatory prepayments of the Loan, to read as
follows:
(iv)   Commencing on April 1, 2009, and continuing on the first day of each
calendar month thereafter, in addition to the sums specified in clauses (i)
through (iii) above, the sum of $50,000 per month until maturity.
 
SECTION 3
 
CONDITIONS TO EFFECTIVENESS
 
The amendment(s) set forth hereinabove shall become effective retroactive to the
Closing Date (the “Effective Date”) provided that the following conditions are
satisfied in full:
 
(a)           Agent shall have received one or more counterparts of this
Amendment executed and delivered by Borrower, the other Loan Parties, Agent and
Lenders;
 
(b)           Agent shall have received one or more counterparts of the Consent
and Reaffirmation in the form of Exhibit A hereto, executed and delivered by
each of the Guarantors named therein;
 
(c)           no Default or Event of Default is continuing or would result after
giving effect to this Amendment; and
 
(d)           all representations and warranties of the Loan Parties contained
in this Amendment and in the Credit Agreement shall be true and correct in all
material respects as of the date hereof and as of the Effective Date, except to
the extent such representations and warranties relate to a specific date.
 
SECTION 4
 
NO WAIVER ; LIMITATION ON SCOPE ; CONSENT
 
(a)           Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein
and shall not be deemed to be waivers of, amendments of, consents to or
modifications of any term or provision of the Loan Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of Borrower or any other Loan Party requiring the
consent of Agent or Lenders except to the extent specifically provided for
herein.
 
(b)           Agent and Lenders hereby consent to the execution, delivery and
performance by Applied LNG and Arizona LNG of the Shell Note, a copy of which
has been provided to Agent, and agree that the same will not be deemed to be in
violation of any provision of the Credit Agreement, as amended, or any other
Loan Documents; provided, however, that the foregoing is not intended as a
consent to, and shall not permit, (i) Parent or any Loan Party from granting any
Liens to Shell Energy to secure any obligations arising under the Shell Note or
(ii)
 

 
 

--------------------------------------------------------------------------------

 

Borrower or any other Loan Party from issuing any guaranty in support of such
obligations or granting any Lien to secure the payment thereof.
SECTION 5
 
MISCELLANEOUS
 
(a)           Borrower and the other Loan Parties hereby represent and warrant
that this Amendment has been duly authorized and executed by Borrower and each
of the other Loan Parties and that the Credit Agreement, as amended by this
Amendment, is the legal, valid and binding obligation of Borrower and the other
Loan Parties party thereto, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in law or in equity).
 
(b)           Each of Borrower and the other Loan Parties repeats and restates
the representations and warranties of such Person contained in the Credit
Agreement as of the date of this Amendment  and as of the Effective Date, except
to the extent such representations and warranties relate to a specific date;
provided that references to the Credit Agreement or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment.
 
(c)           Borrower agrees to pay on demand all of Agent’s costs and expenses
arising in connection with the execution and delivery of this Amendment.
 
(d)           Borrower and the other Loan Parties hereby ratify and confirm the
Credit Agreement as amended hereby, and agree that, as amended hereby, the
Credit Agreement remains in full force and effect.
 
(e)           Borrower and the other Loan Parties agree that the Loan Documents
to which each such Person is a party remain in full force and effect (as amended
hereby in the case of the Credit Agreement) notwithstanding the execution and
delivery of this Amendment and that nothing contained in this Amendment shall
constitute a defense to the enforcement of any Loan Document.
 
(f)           This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.
 
(g)           All references in the Loan Documents to the “Credit Agreement” and
in the Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Credit Agreement as amended by
this Amendment (as well as by all subsequent amendments, restatements,
modifications and supplements thereto).
 
(h)           THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 

 
 

--------------------------------------------------------------------------------

 

(i)           This Amendment is a “Loan Document” and each of the provisions set
forth in Section 10 (Miscellaneous) of the Credit Agreement applies to this
Amendment and such Note to the same extent such provision applies to any other
Loan Document. Without limitation of the foregoing, each of the following
provisions of the Credit Agreement is hereby incorporated herein by this
reference with the same effect as though set forth in its entirety herein,
mutatis mutandis, and as if “this Agreement” in any such provision read “this
Amendment”: Section 10.2 (Notices), Section 10.10 (Captions), Section 10.13
(Severability), Section 10.14 (Entire Agreement), Section 10.15 (Successors and
Assigns), Section 10.17 (Forum Selection; Consent to Jurisdiction) and
Section 10.18 (Waiver of Jury Trial).
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
BORROWER:
 
NEW EARTH LNG, LLC
 
By:  /s/ Kevin W. Markey
Name:  Kevin W. Markey
Title:    President

LOAN PARTIES:
 
PNG VENTURES, INC.
 
By:   /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   Interim Chief Executive Officer
APPLIED LNG TECHNOLOGIES USA, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
FLEET STAR, INC.
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
EARTH LEASING, INC.
 
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
ARIZONA LNG, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President


 
 

--------------------------------------------------------------------------------

 



AGENT AND LENDERS:
 
FOURTH THIRD LLC,
as Agent and a Lender
 
 
By: /s/ Seth B. Taube
Name: Seth B. Taube
Title: Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 



 
 






EXHIBIT A
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
CONSENT AND REAFFIRMATION
 
Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of the foregoing Amendment No. 4; (ii) consents to Borrower’s execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; and (iv) affirms that nothing
contained therein shall modify or diminish in any respect whatsoever its
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party and reaffirms that such Guarantee and
Collateral Agreement is and shall continue to remain in full force and
effect.  This acknowledgement by Guarantors is made and delivered to induce
Agent and Lenders to enter into Amendment No. 4, and Guarantors acknowledge that
Agent and Lenders would not enter into Amendment No. 4 in the absence of the
acknowledgements contained herein.  Although Guarantors have been informed of
the matters set forth herein and have acknowledged and agreed to same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
or agreement to future amendments or waivers, and nothing herein shall create
such a duty.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment No. 4 to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 4.
 
PNG VENTURES, INC.
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   Interim Chief Executive Officer
APPLIED LNG TECHNOLOGIES USA, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
FLEET STAR, INC.
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
EARTH LEASING, INC.
 
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President
ARIZONA LNG, L.L.C.
 
By:  New Earth LNG, LLC, its sole member
 
By: /s/ Kevin W. Markey
Name: Kevin W. Markey
Title:   President


 
 

--------------------------------------------------------------------------------

 
